
	
		II
		112th CONGRESS
		1st Session
		S. 296
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2011
			Ms. Klobuchar (for
			 herself and Mr. Casey) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  provide the Food and Drug Administration with improved capacity to prevent drug
		  shortages.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preserving Access to Life-Saving
			 Medications Act.
		2.Drug
			 shortages
			(a)Expansion of
			 notification requirement regarding potential shortages of prescription
			 drugsSection 506C of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 356c) is amended—
				(1)in the section
			 heading, by striking Discontinuance of a life saving product
			 and inserting Discontinuance
			 or interruption of the manufacture of a prescription
			 drug; and
				(2)by amending
			 subsection (a) to read as follows:
					
						(a)In general
							(1)DefinitionIn this section,
				the terms drug shortage and shortage, when used with
				respect to a drug, mean a period of time when the total supply of all versions
				of a drug available at the user level will not meet the current demand for the
				drug at the user level.
							(2)NotificationA manufacturer of a drug described in
				paragraph (3) shall notify the Secretary of a discontinuance, interruption, or
				other adjustment of the manufacture of the drug that would likely result in a
				shortage of such drug—
								(A)in the case of a discontinuance or planned
				interruption or adjustment, at least 6 months prior to the date of such
				discontinuance or planned interruption or adjustment; and
								(B)in the case of any other interruption or
				adjustment, as soon as practicable after becoming aware of such interruption or
				adjustment.
								(3)Drugs
				describedA drug described in
				this paragraph is a drug—
								(A)for which an
				application has been approved under section 505(b) or 505(j);
								(B)that is described
				in section 503(b)(1); and
								(C)that is not a
				product that was originally derived from human tissue and was replaced by a
				recombinant product.
								(4)Types of
				adjustmentsAn adjustment for which a manufacturer shall submit a
				notification under paragraph (2) includes—
								(A)adjustments
				related to the supply of raw materials, including active pharmaceutical
				ingredients;
								(B)adjustments to
				production capabilities;
								(C)business
				decisions that may affect the manufacture of the drug, such as mergers,
				discontinuations, and a change in production output; and
								(D)other adjustments
				as determined appropriate by the Secretary.
								(5)Modification of
				time framesThe Secretary may adjust the required time frame
				under paragraph (2) as determined appropriate by the Secretary based on—
								(A)the type of
				interruption or adjustment at issue; and
								(B)any other factor,
				as determined by the Secretary.
								(6)EnforcementNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall promulgate regulations establishing a schedule of civil monetary
				penalties for failure to submit a notification as required under this
				subsection.
							.
				(b)Confidentiality
			 of informationSection 506C(c) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 356c(c)) is amended to read as follows:
				
					(c)Confidentiality
				of informationThe Secretary shall ensure the confidentiality of
				proprietary information submitted in a notification under subsection
				(a).
					.
			(c)Public
			 notificationSection 506C of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 356c) is amended by adding at the end the following:
				
					(d)Public
				notification
						(1)Notification of
				shortagesThe Secretary shall publish information on the types of
				adjustments for which a notification is required under subsection (a)(4) and on
				actual drug shortages on the Internet Web site of the Food and Drug
				Administration and, to the maximum extent practicable, distribute such
				information to appropriate health care provider and patient
				organizations.
						(2)Identification
				and notification of drugs vulnerable to drug shortage
							(A)In
				generalThe Secretary shall implement evidence-based criteria for
				identifying drugs that may be vulnerable to a drug shortage. Such criteria
				shall be based on—
								(i)the number of
				manufacturers of the drug;
								(ii)the sources of
				raw material or active pharmaceutical ingredients;
								(iii)the supply
				chain characteristics, such as production complexities; and
								(iv)the availability
				of therapeutic alternatives.
								(B)NotificationIf
				the Secretary determines using the criteria under subparagraph (A) that a drug
				may be vulnerable to a drug shortage, the Secretary shall notify the
				manufacturer of the drug of such determination and of the collaboration
				described under paragraph (3).
							(3)Continuity of
				operations plansThe Secretary shall collaborate with
				manufacturers of drugs identified pursuant to paragraph (2) to establish and
				improve continuity of operations plans with respect to medically necessary
				drugs, as defined by the Secretary, so that such plans include a process for
				addressing drug
				shortages.
						.
			3.Manufacturer
			 reviewSection 510(h) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(h)) is amended—
			(1)by striking
			 (h) and inserting (h)(1); and
			(2)by inserting at
			 the end the following:
				
					(2)(A)If an establishment
				registered with the Secretary pursuant to this section is subject to a
				reinspection due to failure to comply with a requirement of this Act, the
				Secretary shall conduct such reinspection not later than 90 days after the
				establishment certifies to the Secretary that the establishment has corrected
				the reason for such failure.
						(B)The Secretary shall prioritize
				reinspections described in subparagraph (A) based on whether the establishment
				involved manufactures, propagates, compounds, or processes a drug involved in a
				drug shortage (as defined in section
				506C).
						.
			4.Reports to
			 CongressNot later than 1 year
			 after the date of enactment of this Act, and on an annual basis thereafter, the
			 Secretary of Health and Human Services shall submit to Congress a report that
			 describes the actions taken by such Secretary during the previous 1-year period
			 to address drug shortages through all aspects of the prescription drug supply
			 chain.
		
